Citation Nr: 1814256	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement a disability rating in excess of 20 percent for right knee osteoarthritis status post medial meniscus tear after February 4, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1984.  

In October 2015, a Video Conference Board of Veterans' Appeals (Board) hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal arose out of the initial award of service connection for the Veteran's right knee disability, granted effective from 2001.  It was assigned a non-compensable evaluation from 2001 until October 2007, at which point a 10 percent evaluation was assigned.  Effective from February 2015, a 20 percent evaluation was assigned.  In a July 2017 decision, the Board determined the appropriate rating for the entire period prior to February 2015, should have been 10 percent.  However, the Board remanded the case for additional development to assist in determining the appropriate disability rating for the period after February 2015.  After that development occurred, the RO continued the 20 percent evaluation for the Veteran's right knee arthritis, but assigned a separate 10 percent evaluation for right knee instability.  Since the Veteran has not expressed any disagreement with the rating assigned for instability, that aspect of the Veteran's impairment will not be addressed in this decision.  


FINDINGS OF FACT

The Veteran's right knee arthritis status post medial meniscus tear after February 2015 has been productive of painful motion, but with flexion to 55 degrees and full extension.  

CONCLUSION OF LAW

The criteria for an increased rating for right knee osteoarthritis status post medial meniscus tear after February 2015, are not met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2017).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

As stated in the Introduction, the period under review is after February 4, 2015.  The Veteran's right knee right knee osoarthritis, status post medial meniscus tear has been evaluated as 20 percent disabling from February 4, 2015 under diagnostic code 5258. 
 
III.  Analysis

Turning to the facts of this case, VAMC treatment records from 2015 to present, document the Veteran's reports of knee pain, and that he wore a right knee brace for support.  

In October 2017 the Veteran was afforded a VA examination.  Information contained in the examination report included the following:

The Veteran has a history of a right side meniscal tear dating back to 1982.  The examiner noted the Veteran has right knee osteoarthritis, and right knee instability with a date of diagnosis October 2017.  The Veteran reported flare-ups with prolonged walking, prolonged standing, turning, climbing and descending stairs.  He was using a knee brace for knee support on a regular basis.  He reported a pain score of 5 out of 10.  

X-rays were taken and revealed a suprapatellar joint effusion, and mild degenerative joint disease of the patellofemoral joint.

He had no functional loss or functional impairment of the joint or extremity.  Range of motion testing revealed flexion 0 to 50 degrees, and extension 140 to 0 degrees.  Pain was noted on flexion testing, however did not result in functional loss.  There was evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of crepitus.  On repetitive use testing, there was no additional functional loss or range of motion after three repetitions.  He was examined immediately after repetitive use.  

Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

As for whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups, the examiner was unable to say without mere speculation, because the examination was not conducted during a flare-up.  

Additional factors contributing to disability were disturbance of locomotion and interference with standing.  Muscle strength was 4 out of 5.  He did not have any muscle atrophy, or ankylosis.  There was no history of recurrent subluxation.  He had a history of recurrent effusion, as the x-rays revealed tiny suprapatellar joint effusion of the right knee.  Joint stability testing was performed, and revealed slight lateral joint instability, at 1 plus (0-5 millimeters).  He did not have recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairments.  His condition may affect work in that work restrictions may include avoidance of prolonged exertion, no heavy lifting, and no heavy carrying of excess poundage.  He did not have pain at rest.  He did have pain with passive range of motion and weight bearing, but none that resulted in functional loss of motion.   

Under Diagnostic Code 5258, Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent disability rating. This is the only disability rating available under Diagnostic Code 5258. 38 C.F.R. § 4.71a , Diagnostic Code 5258 (2017).

Under Diagnostic Code 5259, cartilage, semilunar, removal of, symptomatic, warrants a 10 percent disability rating. This is the only disability rating available under Diagnostic Code 5259. 38 C.F.R. § 4.71a , Diagnostic Code 5259 (2017).

As the Veteran is assigned a 20 percent rating under Diagnostic Code 5258 at this point, the maximum rating, there can be no entitlement to a higher rating under that code.  

With respect to a rating based on limitation of motion, limitation of flexion under Diagnostic Code 5260, is assigned a 0 percent rating where flexion is limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

A 0 percent disability rating is assigned where extension is limited to 5 degrees; 
A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees. 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a , Plate II. 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40 , 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence reflects that flexion of the knee was limited, at worst, to 50 degrees, with consideration of pain.  The aforementioned flexion measurements are consistent with no more than a 0 percent (noncompensable) rating for the knee under Diagnostic Code 5260, for limitation of flexion.  Likewise, the Veteran has had full extension, and therefore does not meet the criteria for a compensable evaluation under Diagnostic Code 5261.   

With regard to flare-ups, though the examiner could not say whether pain, weakness, fatigability or incoordination significantly limit functional ability during flare-ups, because the examination was not conducted during a flare-up, the examiner noted the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  Notably the Veteran reported flare-ups with prolonged walking, prolonged standing, turning, climbing and descending stairs, but he did not have pain at rest, and pain did not result in any functional loss.  In addition, the flare-ups would occur only on undertaking those certain activities or maneuvers, which on their face could largely be avoided.  As such, it may be concluded the functional loss as resulting from pain, including flare-ups, is reasonably contemplated in the disability ratings now currently assigned-in particular, as the 20 percent disability rating that he is in receipt specifically contemplates pain, effusion, and locking under Diagnostic Code 5258.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Indeed, it did not arise to even a compensable evaluation.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disability, beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on limitation of motion is not warranted for the knee.

No higher or alternative rating under a different Diagnostic Code can be applied. The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  The Veteran, however, is not shown to have these conditions, rendering them inappropriate for consideration.  


ORDER

Entitlement a disability rating in excess of 20 percent for right knee osteoarthritis status post medial meniscus tear after February 4, 2015, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


